DETAILED ACTION
Response to Amendment
It is acknowledged that claims 28, 35 and 42 were amended to include subject mater that was allowed in parent Patent NO. 10,726,055, 9,652,527 and 9,411,905, as discussed in interview conducted on 01/28/2022.
Terminal Disclaimer
The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10726055, 9652527 and 9411905 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 28-47 are allowed for the following reason:
After an updated search, Forman (US 20040059697 A1) utilizes Bi-Normal Separation methods to determine the degree of separation between features (e.g. text) for classification (see para. 0064,0069) where these features associated with each classification may be interpreted at classification queries, however fails to describe such queries or “features associated with each classification” as classifying queries subset…wherein the classifying query subset is a subset of a classifying query group representing a particular category for the document text.

An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 28, 35 and 42.  Therefore claims 28, 35 and 42 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/24/2022